 

 

FOR IMMEDIATE RELEASE:


CONTACT:
Ben Marcovitch, Chairman                                 Carl Hymans
DDS Technologies USA, Inc.                             G. S. Schwartz & Co.
561-750-4450                                                      212-725-4500
ext 310





DDS TECHNOLOGIES USA, INC.

COMPLETES EQUITY FINANCING



Boca Raton, Fla., (October 23, 2003) -- DDS Technologies USA, Inc. (OTCBB:DDSU),
today announced it has completed a financing for approximately $5.426 million
through the private placement of 904,334 units. 

Each unit consists of one share of restricted common stock and a half warrant
toward the purchase of an additional share for a three-year period. Under the
terms of the placement, each unit holder will be entitled to one additional
share of common stock by exercising two (half) warrants and $8.00 in cash.  

In commenting on the Company's progress, Ben Marcovitch, Chairman and CEO of DDS
Technologies said, "These proceeds will allow DDS to deliver a minimum of five
of our patented "Dry System" disaggregation units.  One of the units will be
delivered to Florida's Natural Growers' facility in Bartow, Florida and one to
Xethanol Corporation's Iowa operation

by year-end; with the remaining three units to be delivered to Xethanol in
January. The delivery and utilization of the machines are expected to generate
positive cash flow and earnings during the first quarter of 2004."

The Shemano Group, a leading San Francisco-based investment banking and
institutional broker/dealer firm which serves as DDS' financial advisor and
investment banker, and Kenny Securities, a St. Louis-based investment banking
and institutional broker/dealer firm, facilitated the financing and private
placement.  



 

ABOUT DDS TECHNOLOGIES

DDS Technologies USA, Inc. holds the rights to a revolutionary processing
technology which maximizes the net output of a broad spectrum of agricultural
products.

The Company's new DDS System utilizes a new longitudinal micrometric separator,
along with other technologies, to separate various fractions (proteins, fiber,
starch, etc.) and converts processing waste streams into value added products
for further processing or resale.

The DDS System is a unique process whereby fragments of organic and inorganic
matter are "crushed to collision" through violent accelerations and
decelerations causing the disaggregation of the structure. As part of the
process, the matter is separated into the various fractions contained therein.

DDS Technologies USA, Inc. is a development stage company, which holds the
exclusive license for the DDS dry disaggregation system in North America, South
America, Central America, the Caribbean (excluding Cuba) and Africa.

Certain statements in this news release that involve expectations or intentions
(such as those relating to future deployments or planned operations) may
constitute forward-looking statements within the meaning of the Private
Securities Litigation Reform Act of 1995. The information in this press release
is based on current expectations and assumptions, and is subject to a number of
risks and uncertainties that could cause actual results to differ materially
from those anticipated. Such risks include, among others, general business and
economic conditions, competitive actions, continued acceptance of products and
services and dependence on third party performance as well as the risks and
uncertainties referred to in DDS Technologies USA's current filings with the
Securities and Exchange Commissions. The reader should not place undue reliance
on such forward-looking statements. DDS Technologies USA does not assume any
obligation to update such forward-looking statements.